DETAILED ACTION
Pending Claims
Claims 1-14 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “use” claims are not considered proper process claims – see MPEP 2173.05(q).

Claim Rejections - 35 USC § 112, 2nd paragraph (b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-6, 9-11, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2, 4-6, 9, 10, and 14, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance: 
Claim 2 recites the broad recitation “an ester-free thiol”, and the claim also recites “preferably a thiol-terminated isocyanurate” and “particularly preferably tris(3-mercaptopropyl)isocyanurate” which are narrower statements of the range/limitation. 
Claim 4 recites the broad recitation “acidic phenol”, and the claim also recites “preferably pyrogallol” which is the narrower statement of the range/limitation.
Claim 5 recites the broad recitation “a proportion of 0.01 to 1 wt%”, and the claim also recites “preferably in a proportion of 0.01 to 0.5 wt%” which is the narrower statement of the range/limitation.
Claim 6 recites the broad recitation “a proportion of up -2-Docket No.: D2447US/28362-0149 to 50 wt%”, and the claim also recites “preferably in a proportion of 10 to 50 wt%” and “particularly preferably a proportion of 15 to 50 wt%” which are narrower statements of the range/limitation.
Claim 9 recites the broad recitation “at least 24 h”, and the claim also recites “preferably at least 72 h” which is the narrower statement of the range/limitation.
Claim 10 recites the broad recitation “a temperature of 40 to 100 oC”, and the claim also recites “preferably from 60 oC to 90 oC” which is the narrower statement of the range/limitation.
Claim 14 recites the broad recitation “substrates”, and the claim also recites “preferably an optical, electronic or optoelectronic part” which is the narrower statement of the range/limitation.
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 11, the claim further limits claim 1 with: (1511) characterized in that the composition, based on the total weight of components (A) to (F), comprises or consists of the following components: 
(A) 5 - 80 wt% of an at least bifunctional epoxy compound; 
(B) 15 - 80 wt% of an at least bifunctional thiol; preferably tris(3-mercaptopropyl)- 20isocyanurate (TMPI) alone or in a mixture with other bifunctional thiols; 
(C) 15 - 50 wt% of an at least bifunctional (meth)acrylate; 
(D) 0.1 - 5 wt% of a photoinitiator; 
(E) 0.01 - 0.5 wt% of a sulfonyl isocyanate (E1) and 0.01 - 0.5 wt% of an organic acid (E2); 
25(F) 0.5 - 15 wt% of a nitrogen compound as an accelerator present in the composition at room temperature in a solid dispersed form; and 
(G) 0 to 90 wt% of fillers and 0.1 to 15 wt% of a thixotropic agent.
It is unclear how the upper portion of the (A) range can be fulfilled.  Specifically, these amounts, together with the lowest possible amounts of (B), (C), (D), (E), and (F), exceed 100 wt%.
It is unclear how the upper portion of the (B) range can be fulfilled.  Specifically, these amounts, together with the lowest possible amounts of (A), (C), (D), (E), and (F), exceed 100 wt%.

Allowable Subject Matter
Claims 1, 3, 7, 8, 12, and 13 are allowed.
Claims 2, 4-6, and 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Larson et al. (US 2020/0208020 A1) represents the closest prior art.  They disclose: (1) a one-pack composition that is liquid at room temperature, can be fixed by radiation and cured by heat (paragraph 0153), comprising the following components: 
(A) an at least bifunctional epoxy-containing compound (paragraphs 0153 & 0044-0059); 
(B) an at least bifunctional thiol (paragraphs 0153 & 0060-0065); 5
(C) a radiation-curable compound (paragraphs 0153 & 0037-0043); 
(D) a photoinitiator (paragraphs 0153 & 0042); 
(E) a stabilizer that contains at least one acid (paragraphs 0153 & 0077-0087); and 
(F) a nitrogen compound as an accelerator (paragraphs 0153 & 0066-0076).  
However, there is no teaching or suggestion to formulate this composition with: (E) a stabilizer blend that contains at least one sulfonyl isocyanate und at least one acid.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fan et al. (CN 103305131 A1) also disclose a similar composition (see Abstract).

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
June 17, 2022